Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
The majority holds that Weinberg was prejudiced by the delay here concerned because it impaired the presentation of his defense in that witnesses have disappeared and memories have faded. It seems to me, however, that any testimony from such witnesses would still be unavailing for the record clearly reflects that Weinberg’s own testimony admits that he accepted the bribe in question. The only evidence which these witnesses could give that would be supportive of Weinberg would be to the effect that he turned himself in to the IB.S, and that he fully cooperated in further investigations and proceedings, and such testimony would merely be cumulative.1
Although I, too, would admonish the Board for its inordinate delay in handling this matter, I believe that, without the requisite showing of prejudice, the defense of laches must fall. Jackson v. State Real *224Estate Commission, 72 Pa. Commonwealth Ct. 539, 456 A.2d 1169 (1983).
I would affirm the Board.

 The rather lenient sanction imposed by the Board is reflective of its understanding of the mitigating factors in Weinberg’s favor. The Board had the authority to revoke his certificate.